DETAILED ACTION
	This action is in response to the amendment filed February 1, 2021. The Examiner acknowledges that claims 2, 3, 6-8, 10-13, 15-17, 19, & 21 were amended, no claims were canceled, and no new claims were added. Therefore, claims 2-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Initially, the Examiner acknowledges Applicant’s remarks regarding the double patenting rejection and the filing of an office-approved terminal disclaimer to obviate the rejection. Accordingly, the double patenting rejection of claims 2-21 as set forth in the previous office action is hereby withdrawn.
Applicant's arguments filed February 1, 2021, with regards to the 35 U.S.C. 102 rejection, have been fully considered but they are not persuasive. Applicant amends each recitation of “game” to “casino game” and argues that McGill fails to teach or suggest the “outcome of a casino game based on a least significant displayed digit of the value of the financial market indicator effective at the designated future time” as recited in the claims.  The Examiner disagrees. McGill is clearly directed to casino games based on financial market indicators, such that “the game” referred to of McGill is the “Bull Run” game as illustrated in figures 8A-8D and discussed at least within paragraphs 0088-0090. A detailed reading of McGill, and more importantly the “title” of the McGill reference, would readily ascertain to any person of ordinary skill or any level of observance, that McGill is clearly directed to outcomes of casino games, such as the “Bull Run” game being a casino game playable on a casino-operated machine, being based on least significant displayed digits of financial market indicators.  The rejection is maintained, herein below.
Lastly, it is noted that Applicant fails to address the previously set forth 35 U.S.C. 103 rejection, and thus this rejection is also maintained herein below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 5, 7-9, 15, 16, & 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McGill et al. (U.S. Patent Application Publication No. 2006/0199631; hereinafter “McGill”).
	Claims 2, 7, & 15: McGill discloses a method for facilitating electronic exchange of data representing gaming and financial information over a network with graphical user interfaces of electronic device (paragraphs 0088-0090 & figures 8A-8D), the method comprising: 
causing, by at least one processor of a computing device of a server (paragraph 0013 indicates a client device may be operated in conjunction with a server, thus herein the server is interpreted to perform functions to provide or otherwise process aspects of a casino game for a client device), to be output to a user at a display portion of a graphical user interface of an electronic device of the user, the display portion of the graphical user interface (figures 8A-8D and the related description thereof, where McGill clearly discloses ) comprising:
(1) data representing information about a financial market indicator (figure 8A, step 1); 
(2) data representing one or more betting parameters associated with an opportunity to place a wager on an outcome of a casino game (figure 8A, steps 2-4 and paragraphs 0088-00090, which clearly set forth the “Bull Run” game is a “casino” game involving monetary wagering); and 
(3) data representing information about a designated future time at which the outcome of the casino game will be resolved (figure 8A, step 4, wherein paragraph 0088 discloses that each “consecutive segment” is of a predefined time, thus the selection of a quantity of consecutive moves at step 4 is interpreted as data representing a designated future time, such as 2 consecutive moves is two predefined time segments, or a “designated future time”); 
receiving, by the at least one processor of the computing device of the server, from an input portion of the graphical user interface of the electronic device of the user an electronic request to bet on the first possible outcome of the casino game, the request comprising a wager amount, in which the interface comprises an indicia of the wager amount (figure 8A and paragraphs 0088-0090, wherein McGill discloses the player utilizes the graphical user interface as illustrated to provide input to request to bet on a first possible outcome of the casino game, the request including a wager with indicia representing such thereon the graphical user interface); 
causing to be displayed to a user at the display portion of the graphical user interface of the electronic device of the user, by the at least one processor of the computer device of the server, a dynamically changing current value of the financial market indicator, the displayed current value comprising a plurality of digits including a least significant displayed digit, in which the least significant displayed digit changes during a duration of the casino game (figure 8B, such that upon creation of the wager and selection of the betting parameters and associated odds, the graphical user interface presents a dynamically changing current value of the financial market indicator, such as the stock price of Google, the value including a plurality of digits comprising a least significant digit, which changes during the duration of the casino game such as during up or down “moves”); 
determining, by the at least one processor of the computing device of the server, a value of financial market indicator effective at the designated future time (paragraphs 0088-0090, wherein McGill discloses determining a value of the financial market at the designated future time, such as at each predefined segment including the end of the last predefined segment of the selected quantity of consecutive moves via a live financial data stream); 
determining, by the at least one processor of the computing device of the server, an actual outcome of the casino game based on a least significant displayed digit of the value of the financial market indicator effective at the designated future time (paragraph 0088-0090, wherein McGill discloses an actual outcome of the casino game based on price movements during the casino game and until the designated future time, thus interpreted as “based on the least significant displayed digit” as this digit is a digit in the price of the stock as it moves up or down); 
determining, by the at least one processor of the computing device of the server, that the actual outcome comprises the first possible outcome (paragraph 0088-0090, wherein McGill discloses determining if the actual outcome matches the first possible outcome, so as to resolve the wager based on the betting parameters and odds); and 
responsive to determining that the actual outcome comprises the first possible outcome, causing, by the at least one processor of the computing device of the server, data representing a payout to be provided to the display portion of the graphical user interface of the electronic device of the user based on the wager amount and the odds (figure 8B, wherein during play, a Bet Summary window provides data relating to the bet, such is interpreted as data representing a payout to be provided based on the wager amount and the odds).
Regarding claim 7, all of the above applies, wherein McGill discloses an apparatus (e.g. a computing device, such as a slot machine; see paragraph 0013) for facilitating the method detailed above, wherein the apparatus comprises at least one processor of a computing device of a server and at least one memory having instructions thereon that upon execution facilitate the method detailed above via the at least one processor.
Regarding claim 15, all of the above applies, wherein McGill discloses a non-transitory computer-readable medium having instructions stored thereon for facilitating the method detailed above, with or without one or more aspects. For instance, claim 15 appears broader in scope then claim 1, such as omitting the limitations directed to the value of the financial market indicator having a plurality of digits comprising a least significant digit, however, appears otherwise substantially encompassed by the scope of claim 1, albeit recited under a different statutory class of invention.
Claim 5: McGill discloses that the financial market indicator comprises at least the price of a financial instrument (figures 8B, e.g. the price of Google stock).
Claim 8: McGill discloses the interface comprises a list comprising a plurality of selectable financial market indicators that can be used to determine outcomes of casino games, the plurality of selectable financial market indicators comprising the financial market indicator, and in which the instructions, when executed by the at least one processor, further direct the at least one processor to: receive, from the user, a selection from the list of selectable financial market indicators of the financial market indicator used to determine the actual outcome of the casino game (figure 8A, step 1, wherein McGill illustrates the a list of selectable financial market indicators from which the user may select which is used to determine the actual outcome of the casino game).
Claim 9: McGill discloses that the financial market indicator comprises at least the price of a financial instrument (figures 8B, e.g. the price of Google stock).
Claim 16: McGill discloses transmitting to the user a list of financial market indicators, in which the list of financial market indicators comprises the financial market indicator; receive from the user a selection of at least one of the financial market indicator used to determine the actual outcome of the casino game (figure 8A, step 1, wherein McGill illustrates the a list of selectable financial market indicators from which the user may select which is used to determine the actual outcome of the casino game; further as discussed earlier, the client and server may operate in conjunction, thus the server can transmit this list to the client in such a configuration).
Claim 21: McGill discloses that the interface further comprises a list comprising a plurality of selectable financial market indicators that can be used to determine outcomes of casino games, the plurality of selectable financial market indicators comprising the financial market indicator, and receive, from the user, a selection from the list of selectable financial market indicators of the financial market indicator used to determine the actual outcome of the casino game (figure 8A, step 1, wherein McGill illustrates the a list of selectable financial market indicators from which the user may select which is used to determine the actual outcome of the casino game).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 & 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGill, as applied to claims 2, 5, 7-9, 15, 16, & 21, where applicable.
Claims 6 & 10: McGill discloses the invention substantially as claimed except for explicitly disclosing in the specific embodiment of the casino game discussed above (e.g. the Bull Run game as disclosed at paragraphs 0088-0090 and figures 8A-8D) that information about a time remaining to place a wager on possible outcomes of the casino game is transmitted to the user; and after the time remaining to place a wager has elapsed, transmitting a signal indicating that bets will no longer be accepted on the possible outcomes. Regardless of the deficiency in this embodiment, McGill discloses other casino games based upon financial market indicators, such as the “Wall Street Racing” casino game (paragraphs 0079-0083 and figures 6A-6D), which incorporate the concept of time remaining, such that upon completion of the time remaining, no more bets would be allowed for that instance of the casino game.  Those skilled in the art would have found it an obvious matter to implement such a time remaining feature in the Bull Run casino game as illustrated in figures 8A-8D, in order in order to provide predefined times upon which the casino game may be facilitated in contrast to allowing players to jump in at any time and take advantage of market runs or the like. For instance, designating every 10 minutes, every 30 minutes, every hour, or the like to provide the casino game play of the Bull Run casino game would have been an obvious modification to those skilled in the art, and implementing a time remaining feature as taught by McGill for other casino prima facie obvious to one of ordinary skill in the art to have modified McGill’s Bull Run casino game using McGill’s own teachings and/or common knowledge in the gambling arts to provide an obvious variant version of the Bull Run casino game that may be more advantageous to the casino game operator in comparison to the same casino game operating under the pretext of allowing players to jump in at any time.


Allowable Subject Matter
Claims 3, 4, 11-14, & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715